 



Exhibit 10.2
EXECUTION COPY
INDEMNIFICATION AGREEMENT
between
FINANCIAL GUARANTY INSURANCE COMPANY,
as Insurer
and
DEUTSCHE BANK SECURITIES INC.
as Representative of the Underwriters
Dated as of September 14, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.
  Definitions     1  
Section 2.
  Representations and Warranties of the Insurer     3  
Section 3.
  Representations, Warranties and Agreements of the Underwriters     4  
Section 4.
  Indemnification     5  
Section 5.
  Indemnification Procedures     5  
Section 6.
  Contribution     6  
Section 7.
  Miscellaneous     7  

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (as may be amended, modified or supplemented from
time to time, this “Agreement”) dated as of September 14, 2006, by and among
FINANCIAL GUARANTY INSURANCE COMPANY, as insurer (the “Insurer”) and DEUTSCHE
BANK SECURITIES INC., as representative of the several Underwriters named in the
Underwriting Agreement referred to herein.
     Section 1. Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Sale and Servicing Agreement.
For purposes of this Agreement, the following terms shall have the meanings
provided below:
     “Agreement” means this Indemnification Agreement, as amended from time to
time.
     “AmeriCredit Parties” means the Issuer, the Servicer and the Seller.
     “Closing Date” means September 26, 2006.
     “Date of Issuance” means the date on which the Policy is issued as
specified therein.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with all related rules and regulations.
     “Federal Securities Laws” means the Securities Act, the Exchange Act, the
U.S. Trust Indenture Act of 1939, the U.S. Investment Company Act of 1940 and
the U.S. Investment Advisers Act of 1940, each as amended from time to time, and
the rules and regulations in effect from time to time under such Acts.
     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 4 hereof.
     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.
     “Indenture” means the Indenture dated as of September 18, 2006, by and
between the Issuer and the Trustee.
     “Insurance Agreement” means the Insurance Agreement dated as of
September 18, 2006, among the Insurer, AmeriCredit Automobile Receivables Trust
2006-B-G, as Issuer, AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., as Servicer, and Wells Fargo Bank, National Association, as
Trustee.
     “Insurer Agreements” means this Agreement and the Insurance Agreement.
     “Insurer Information” means the information in the Preliminary Prospectus
Supplement and the Prospectus Supplement regarding the Insurer and the Policy,
which consists solely of the information set forth under the captions “The
Insurer” and “The Policy” in the Preliminary

 



--------------------------------------------------------------------------------



 



Prospectus Supplement and the Prospectus Supplement, and the consolidated
financial statements of the Insurer and subsidiaries as of December 31, 2005 and
December 31, 2004 and for the years ended December 31, 2005 and 2004, and for
the periods from December 18, 2003 through December 31, 2003 and from January 1,
2003 through December 17, 2003, and the unaudited consolidated financial
statements of the Insurer and subsidiaries as of June 30, 2006 and for the three
and six month periods ended June 30, 2006 and 2005, in each case as provided to
the Depositor for incorporation by reference in the Preliminary Prospectus
Supplement and the Prospectus Supplement. The Insurer Information does not
include any other information. The Insurer has provided the Insurer Information
in connection with its role as credit enhancer, which consists solely of the
obligation to pay claims, if any, under and in accordance with the express terms
of the Policy.
     “Insurer Party” means any of the Insurer, its subsidiaries and Affiliates,
and any shareholder, director, officer, employee, agent or “controlling person,”
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, of any of the foregoing.
     “Losses” means (a) any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature incurred by the party
entitled to indemnification or contribution hereunder, to the extent not paid,
satisfied or reimbursed from funds provided by any other Person other than an
Affiliate of such party (provided that the foregoing shall not create or imply
any obligation to pursue recourse against any such other Person), plus
(b) interest on the amount paid by the party entitled to indemnification or
contribution from the date of such payment to the date of payment by the party
who is obligated to indemnify or contribute hereunder at the statutory rate
applicable to judgments for breach of contract.
     “Offering Document” means, collectively, the Preliminary Prospectus
Supplement, dated September 12, 2006 (the “Preliminary Prospectus Supplement”),
the Prospectus Supplement, dated September 14, 2006 (the “Prospectus
Supplement”), and the Prospectus, dated April 28, 2006 (the “Prospectus”), of
the Depositor, in respect of the offering and sale of the Notes, any amendment
or supplement thereto, and any other offering document in respect of the Notes
that makes reference to the Policy.
     “Policy” means the Financial Guaranty Insurance Policy No. 06030109 dated
September 26, 2006, including any endorsements thereto, issued by the Insurer
with respect to the Notes.
     “Representative” means Deutsche Bank Securities Inc.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Transaction Documents” means this Agreement, the Indenture, the Notes, the
Sale and Servicing Agreement, the Purchase Agreement, the Custodian Agreement,
the Trust Agreement, the Insurance Agreement, the Spread Account Agreement and
all other documents and certificates delivered in connection therewith except
for the Policy.
     “Trustee” means Wells Fargo Bank, National Association, or any successor
Trustee under the Indenture.

2



--------------------------------------------------------------------------------



 



     “Underwriter Information” means (A) with respect to the Prospectus
Supplement, (i) on the cover of the Prospectus Supplement, the information in
the table under the headings entitled “Price to Public”, “Underwriting
Discounts” and “Proceeds to Seller” and (ii) in the body of the Prospectus
Supplement and within the section entitled “Underwriting”, (a) the paragraph
immediately following the table listing the Underwriters’ respective commitments
and (b) the third paragraph following the second paragraph containing three
bulleted sub-paragraphs and (B) with respect to the Preliminary Prospectus
Supplement, in the body of the Preliminary Prospectus Supplement and within the
section entitled “Underwriting”, the third paragraph following the second
paragraph containing the three bulleted sub-paragraphs.
     “Underwriter Party” means, with respect to each of the Underwriters, any of
the following: each Underwriter, its parent, subsidiaries and Affiliates and any
shareholder, director, officer, employee, agent or “controlling person,” within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, of any of the foregoing.
     “Underwriters” means, the several Underwriters named in the Underwriting
Agreement.
     “Underwriting Agreement” means the Underwriting Agreement dated
September 14, 2006, among the Seller, AmeriCredit Financial Services, Inc. and
the Representative, on behalf of the several Underwriters, with respect to the
offer and sale of the Notes, as amended, modified or supplemented from time to
time.
     Section 2. Representations and Warranties of the Insurer. The Insurer
represents and warrants to, and agrees with, each Underwriter as follows:
     (a) Organization and Licensing. The Insurer is a duly organized, validly
existing and in good standing New York stock insurance corporation duly
qualified to conduct an insurance business in the State of New York.
     (b) Corporate Power. The Insurer has the corporate power and authority to
issue the Policy and execute and deliver this Agreement and to perform all of
its obligations hereunder and thereunder.
     (c) Authorization; Approvals. All proceedings legally required for the
execution, delivery and performance of the Policy and this Agreement have been
taken and all licenses, orders, consents or other authorizations or approvals of
the Insurer’s Board of Directors or stockholders or any governmental boards or
bodies legally required for the enforceability of the Policy and this Agreement
have been obtained or are not material to the enforceability of the Policy and
this Agreement.
     (d) Enforceability. The Policy, when issued, will constitute the legal,
valid and binding obligation of the Insurer, enforceable in accordance with its
terms, subject to insolvency, reorganization, moratorium, receivership and other
similar laws affecting creditors’ rights generally and by general principles of
equity.
     (e) No Conflict. The execution by the Insurer of the Policy and this
Agreement will not, and the performance of the provisions thereof and hereof
will not, conflict with or result in a breach of any of the terms, conditions or
provisions of the

3



--------------------------------------------------------------------------------



 



Certificate of Incorporation or the Amended By Laws of the Insurer, or any
restriction contained in any contract, agreement or instrument to which the
Insurer is a party or by which it is bound; constitute a default under any of
the foregoing which would materially and adversely affect its ability to perform
its obligations under the Policy or this Agreement.
     (f) Financial Information. The consolidated financial statements of the
Insurer and its subsidiaries as of December 31, 2005 and December 31, 2004 and
for the years ended December 31, 2005 and 2004, and for the periods from
December 18, 2003 through December 31, 2003 and from January 1, 2003 through
December 17, 2003 and the accompanying notes, together with an opinion thereon
of Ernst & Young LLP, independent registered public accounting firm, a copy of
which has been delivered to the Depositor to be incorporated by reference into
the registration statement relating to the Prospectus Supplement, present fairly
in all material respects the financial condition of the Insurer as of such dates
and for the periods covered by such statements in accordance with generally
accepted accounting principles consistently applied. The unaudited consolidated
financial statements of the Insurer and its subsidiaries as of June 30, 2006 and
for the three and six month periods ended June 30, 2006 and 2005, and the
accompanying notes, a copy of which has been delivered to the Depositor to be
incorporated by reference into the registration statement relating to the
Prospectus Supplement, present fairly in all material respects the financial
condition of the Insurer as of such dates and for the periods covered by such
statements in accordance with generally accepted accounting principles
consistently applied. Since June 30, 2006, there has been no material change in
such financial condition of the Insurer that would materially and adversely
affect its ability to perform its obligations under the Policy.
     (g) Insurer Information. The Insurer Information is true and correct in all
material respects and does not contain any untrue statement of a material fact.
     Section 3. Representations, Warranties and Agreements of the Underwriters.
The Underwriters each represents and warrants to, and agrees with, severally, to
the Insurer as follows:
     (a) It will make offers and sales of the Notes in compliance with all
applicable legal requirements and only as described in the Offering Document and
the Underwriting Agreement.
     (b) It will not use, or distribute to any Person for use, or permit the use
of, any Offering Document in connection with the offer and sale of the Notes
unless such Offering Document includes or incorporates by reference such
information relating to the Insurer as has been furnished by the Insurer for
inclusion therein and the information therein or incorporated by reference
therein concerning the Insurer has been approved by the Insurer in writing. It
will not include any information relating to the Insurer except as furnished by
the Insurer. The Insurer hereby consents to the inclusion of the Insurer
Information in the Prospectus Supplement.

4



--------------------------------------------------------------------------------



 



     (c) It has the corporate power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder.
     (d) All proceedings legally required for the execution, delivery and
performance of this Agreement have been taken and all licenses, orders, consents
or other authorizations or approvals of its Board of Directors or stockholders
or any governmental boards or bodies legally required for the enforceability of
this Agreement have been obtained or are not material to the enforceability of
this Agreement.
     (e) The Underwriter Information is true and correct in all material
respects and does not contain any untrue statement of a material fact.
     Section 4. Indemnification.
     (a) The Insurer agrees, upon the terms and subject to the conditions
provided herein, to pay and protect, indemnify, defend and save harmless the
Underwriter Parties against any and all Losses of any nature arising out of or
by reason of (i) any untrue statement or alleged untrue statement of a material
fact contained in the Insurer Information, (ii) any omission or alleged omission
to state a material fact required to be stated, or necessary to make the
statements, in light of the circumstances under which they were made, not
misleading, in the Insurer Information or (iii) a breach of any of the
representations, warranties or agreements of the Insurer contained in Section 2
hereof.
     (b) Each Underwriter hereby agrees, severally and not jointly, to pay and
protect, indemnify, defend and save harmless each Insurer Party against any and
all Losses of any nature arising out of or by reason of (i) any untrue statement
or alleged untrue statement of a material fact contained in the Underwriter
Information, (ii) any omission or alleged omission to state a material fact
required to be stated, or necessary to make the statements, in light of the
circumstances under which they were made, not misleading, in the Underwriter
Information or (iii) a breach of any of the representations, warranties or
agreements of such Underwriter contained in Section 3 hereof.
     (c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.
     (d) The indemnity agreements contained in this Section 4 shall be in
addition to any liability which any Indemnifying Party may otherwise have to an
Indemnified Party.
     Section 5. Indemnification Procedures. In the event that any action or
regulatory proceeding shall be commenced or claim asserted which may entitle an
Indemnified Party to be indemnified under this Agreement, such party shall give
the Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof; provided, however,
that the failure to notify the Indemnifying Party shall not relieve it from any
liability it may have to an Indemnified Party. If any such action or claim shall
be brought against an Indemnified Party, and it shall notify the Indemnifying
Party thereof, the

5



--------------------------------------------------------------------------------



 



Indemnifying Party, upon the request of the Indemnified Party, shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and shall pay the fees and disbursements of such counsel
related to such proceeding. The Indemnified Party will have the right to employ
its own counsel in any such action in addition to the counsel retained by the
Indemnifying Party for the benefit of the Indemnified Party, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party,
unless (a) the employment of counsel by the Indemnified Party at the
Indemnifying Party’s expense has been authorized in writing by the Indemnifying
Party, (b) the Indemnifying Party has not in fact employed counsel reasonably
satisfactory to the Indemnified Party within a reasonable time after receiving
notice of the commencement of the action, or (c) the named parties to any such
action or proceeding (including any impleaded parties) include both the
Indemnifying Party and one or more Indemnified Parties, and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them (it being understood, however, that
the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all Underwriter Parties and one
such firm for all Insurer Parties, as the case may be, in addition to local
counsel (if necessary), which firm shall be designated in writing by the
Representative in respect of the Underwriter Parties and by the Insurer in
respect of the Insurer Parties), in each of which cases the fees and expenses of
counsel will be at the expense of the Indemnifying Party and all such fees and
expenses will be reimbursed promptly as they are incurred. The Indemnifying
Party shall not be liable for any settlement of any such claim or action unless
the Indemnifying Party shall have consented thereto or be in default in its
obligations hereunder. Any failure by an Indemnified Party to comply with the
provisions of this Section shall relieve the Indemnifying Party of liability
only if such failure is prejudicial to the position of the Indemnifying Party
and then only to the extent of such prejudice.
     Section 6. Contribution.
     (a) To provide for just and equitable contribution if the indemnification
provided by an Indemnifying Party is determined to be unavailable or
insufficient to hold harmless any Indemnified Party (other than due to
application of this Section), each Indemnifying Party shall contribute to the
losses incurred by the Indemnified Party (i) on the basis of the relative
benefit of the Indemnifying Party, on the one hand, and the Indemnified Party,
on the other hand or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, on the basis of the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand; provided, that no Underwriter shall be liable for any amount in excess of
the aggregate sales price of the Notes paid to such Underwriter by a purchaser
thereof less the price paid therefor by such Underwriter and the Insurer shall
not be liable for any amount in excess of the aggregate Premium received by the
Insurer in connection with the Notes. The relative fault of each Indemnifying
Party, on the one hand, and of each Indemnified Party, on the other, shall be
determined by reference to, among other things, whether the breach of, or
alleged breach of, any representations, warranties or agreements contained in
this Agreement relates to information supplied by, or action within the control
of, the Indemnifying Party or the Indemnified Party and the parties’ relative
intent, knowledge, access to information

6



--------------------------------------------------------------------------------



 



and opportunity to correct or prevent such breach. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     (b) The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 6 were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.
     (c) The parties agree that the Insurer shall be solely responsible for the
Insurer Information, the Underwriters shall be solely responsible for the
Underwriter Information and that the balance of the Offering Document shall be
the responsibility of the AmeriCredit Parties.
     (d) Upon the incurrence of any Losses entitled to contribution hereunder,
the contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.
     Section 7. Miscellaneous.
     (a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

         
 
  If to the Insurer:   Financial Guaranty Insurance Company
 
      125 Park Avenue
New York, New York 10017
 
      Attention: Structured Finance Surveillance
 
      Telecopy No.: (212) 312-3220
 
      E-Mail: Sfsurveillance@fgic.com
 
       
 
  If to the Underwriters:   Deutsche Bank Securities Inc.
 
      60 Wall Street, 19th Floor
 
      New York, NY 10005
 
      Attention: Managing Director and Head of North
 
      American Asset Backed Securities

 
      Telecopy: (212) 797-2030

     (b) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PROVISIONS.
     (c) Assignments. This Agreement may not be assigned by any party without
the express written consent of each other party. Any assignment made in
violation of this Agreement shall be null and void.

7



--------------------------------------------------------------------------------



 



     (d) Amendments. Amendments of this Agreement shall be in writing signed by
each party hereto.
     (e) Survival, Etc. The indemnity and contribution agreements contained in
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Indemnifying Party,
(ii) the issuance of the Notes or (iii) any termination of this Agreement, the
Underwriting Agreement or the Policy. The indemnification provided in this
Agreement will be in addition to any liability which the parties may otherwise
have and shall in no way limit any obligations of any AmeriCredit Parties under
the Insurance Agreement.
     (f) Headings. The headings in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
     (g) Counterparts. This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.
     (h) No Bankruptcy Petition. Each of the Insurer and each of the
Underwriters in their capacity as an Underwriter covenants and agrees that,
prior to the date which is one year and one day or, if longer, the applicable
preference period then in effect, after the payment in full of all securities
issued by the Issuer, it will not institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under any bankruptcy,
insolvency, reorganization or similar law. Each of the Insurer and each of the
Underwriters in their capacity as an Underwriter covenants and agrees that,
prior to the date which is one year and one day or, if longer, the applicable
preference period then in effect, after the payment in full of all Notes, it
will not institute against, or join any other Person in instituting against, the
Seller any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy, insolvency,
reorganization or similar law.
     (i) Consent to Jurisdiction. THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT
TO THE JURISDICTION OF THE UNTIED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK LOCATED IN THE CITY
AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. TO

8



--------------------------------------------------------------------------------



 



THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THE RELATED DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH COURTS.
     To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.
     Nothing contained in this Agreement shall limit or affect each party’s
right to serve process in any other manner permitted by law or to start legal
proceedings relating to this Agreement against any other Party or its property
in the courts of any jurisdiction.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

                  FINANCIAL GUARANTY INSURANCE COMPANY    
 
           
 
  By   /s/ Matthew Fanelli    
 
  Name  
 
Matthew Fanelli    
 
  Title   Vice President    
 
                DEUTSCHE BANK SECURITIES INC., as Representative of the
Underwriters    
 
           
 
  By   /s/ Rick Koppenhaver    
 
  Name  
 
Rick Koppenhaver    
 
  Title   Vice President    
 
           
 
  By   /s/ Jay E. Steiner    
 
  Name  
 
Jay E. Steiner    
 
  Title   Director    

 